Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0097301), hereinafter “Wu” in view of Contopanagos (US 2016/0020648).
Regarding claims 1, 15 and 20, Wu discloses in Figures 1-2 and 7, an electronic device, comprising:
a housing (12) including a first plate (display of device 10, par. 0037), a second plate (12R, Fig. 2)
facing the first plate and spaced from the first plate, and a side member (12E) surrounding a space
between the first plate and the second plate (12R), wherein the second plate (12R) includes a
nonconductive material;
at least one antenna element (110, Fig. 7) positioned within the space and positioned on a
substrate (120, Fig. 7) parallel to the second plate (122, par. 0058), wherein the at least one antenna
element (110) is spaced from the second plate (122) by a gap h (G, Fig. 7);
a conductive layer (112, Fig. 7) positioned on a side of the substrate (120) opposite to the
second plate (122) and
a wireless communication circuit (28, Fig.1) electrically connected to the antenna element and
configured to transmit a signal with a frequency between 20 GHz and 100 GHz (see par. 0030, lines 1-5),

wherein a remainder of the signal transmitted by the at least one antenna element is reflected
by the second plate (see pars. 0059-0060);
a dielectric material (“Gap G may be filled with a dielectric material such as plastic”, par. 0058) positioned in the gap between the antenna element and the second plate;
Wu does not disclose a plurality of conductive element provided within the substrate; wherein the plurality of conductive elements are arranged at a predetermined interval to form an artificial magnetic conductor; wherein at least one conductive element of the plurality of conductive elements is provided between the at least one antenna element and the conductive layer.
Contopanagos discloses in Figure 11, a plurality of conductive element (702) provided within the substrate (1302); wherein the plurality of conductive elements (702) are arranged at a predetermined interval to form an artificial magnetic conductor; and wherein at least one conductive element (702) of the plurality of conductive elements is provided between the at least one antenna element (102, 106) and the conductive layer (108). It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate of Wu with the substrate having a plurality of conductive elements as taught by Contopanagos to improve the radiation efficiency. 
Note that, Wu is silent on that the remainder of the signal reflected by the second plate is reflected by the conductive layer. However, such difference is not patentable. The using of a conduct layer to reflect remainder of signal reflected by a second plate for increasing antenna’s gain is well known in the art. One of such examples is the teaching of Nakano et al (US 20020041254), in Figure 10 and pars. 0008-0010, the remainder of the signal reflected by the second plate (12) is reflected by the conductive layer (11). Therefore, to employ having a plurality of conductive elements and the conductive layer as claimed invention would have been obvious to person skill in the art.
Regarding claims 2-3,  8 and 16-17, as applied to claim 1, Wu discloses in Figures 2 and 7 and par. 0058, wherein the at least one antenna element (110) includes an array of antenna elements (110) positioned on the substrate (120); 
wherein the nonconductive material (122) includes glass (see par. 0058);
wherein the antenna element (110, Fig. 7) being positioned to face the second plate (122) or to face the side member;
wherein the dielectric material includes a polymetric material (see par. 0058).
Regarding claims 18-19, Wu discloses every feature of claimed invention as expressly recited in claim 15, except for wherein the nonconductive material has a first dielectric constant and the dielectric material has a second dielectric constant, and wherein a ratio of the first dielectric constant and the second dielectric constant is between 1/10 and 2/3; and wherein the first dielectric constant is between 2 and 5, and the second dielectric constant is between 3 and 20. However, Wu discloses in par. 0058, the nonconductive material (122) may be formed from plastic, glass, ceramics, fiber composites, a combination of two or more of these materials, or any other suitable materials and the gap G may be
filled with a dielectric material such as plastic. It would have been obvious to one having ordinary skill in
art before the time the invention was made to select suitable material having desired dielectric constant
for the nonconductive material and the dielectric material for reducing radiation loss and optimize the radiation characteristics of the antenna element. Therefore, to employ having the dielectric constant as claimed invention would have been obvious to person skill in the art.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190097301) in view of Contopanagos (US 2016/0020648) and further in view of Balasubramanian (US 2019/0103666).
Regarding claims 5-6, Wu discloses every feature of claimed invention as expressly recited in claim 1, except for a support member interposed between the second plate and the substrate; wherein the support member includes a conductive material.
Balasubramanian discloses in Figure 1A, a support member (212) interposed between the second plate and the substrate (224); wherein the support member (212) includes a conductive material (216). It would have been obvious to one having ordinary skill in the art before the time the invention was made to include the support member of Balasubramanian in the electronic device of Wu to achieve the claimed invention, doing so would provide support the at least antenna element. Therefore, to employ having the support member as claimed invention would have been obvious to person skill in the art.
Claims 9- 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 20190097301) in view of Contopanagos (US 2016/0020648) and further in view of Jeong et al (US 2019/0103653).
Regarding claim 9, Wu discloses every feature of claimed invention as expressly recited in claim 1, except for at least another antenna element positioned on the substrate, and spaced from the side member, wherein the wireless communication circuit is electrically connected to the at least another antenna element and is configured to transmit and/or receive, through the side member, a signal with a frequency between 20 GHz and 100 GHz.
Jeong discloses in Figures 4 and 11, at least another antenna element (232a, Fig. 4) positioned
on the substrate, and spaced from the side member (see Figs. 11A-11B), wherein the wireless communication circuit (230a, Fig. 4) is electrically connected to the at least another antenna element and is configured to transmit and/or receive, through the side member, a signal with a frequency between 20 GHz and 100 GHz. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the substrate of Wu with the substrate having at least 
Regarding claims 10 and 12, as applied to claim 9, Wu/Jeong discloses further comprising a plurality of conductive elements. Wu does not disclose the at least another antenna element being positioned to have a gap of ʎ/2 or ʎ/4 from the side member. However, such difference is not of patentable merit. It would have been obvious matter of design choice to set a suitable gap between the at least another antenna element and the side member of ʎ /2 or ʎ /4 base on particular application or environment of use for a compact device with optimal radiation characteristic of the at least another antenna element. Therefore, to employ having the gap as claimed invention would have been obvious to person skill in the art.
Regarding claim 11, as applied to claim 9, the combination of Wu and Jeong discloses, in Figure 7, wherein the side member includes another nonconductive material, and wherein the wireless communication circuit is configured to transmit and/or receive a signal through the another nonconductive material.
Regarding 14, as applied to claim 11, Wu discloses in par. 0035, wherein the nonconductive material includes plastic.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845